         Case 1:20-cv-08790-RA-GWG Document 23 Filed 04/09/21 Page 1 of 1
                                                                        USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 4/9/2021


 AMBER TRESHNELL,

                                Plaintiff,
                                                                     No. 20-CV-8790 (RA)
                           v.
                                                                             ORDER
 TEN LIFESTYLE MANAGEMENT USA,
 INC., and TEN LIFESTYLE GROUP, PLC,

                                Defendants.


RONNIE ABRAMS, United States District Judge:

          It has been reported to the Court that this case has been settled in principle. Accordingly, it is

hereby:

          ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within forty-five (45) days. Any application to reopen this action must be filed within forty-

five (45) days of this order, and any application filed thereafter may be denied solely on that basis. If

the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the

agreement must be placed on the public record and “so ordered” by the Court within the same thirty-

day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The Clerk of Court

is respectfully directed to close this case.

SO ORDERED.

Dated:       April 9, 2021
             New York, New York

                                                       Ronnie Abrams
                                                       United States District Judge
